ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 28, Section 11.1(a)(2), files a Notice of Guilty Finding and Request for Suspension, requesting that the respondent, Keri L. Kelley, be immediately suspended from the practice of law in this state pending further order of this Court or final resolution of any resulting disciplinary action due to her being found guilty of a crime punishable as a felony.
And this Court, being duly advised, now finds that the respondent has been found guilty of a crime punishable as a felony, to wit on April 15, 2002, the Vigo Circuit Court accepted the respondent's guilty plea to one count of theft, a class D felony, and sentenced her to three years of imprisonment, suspended for all but two days to probation, and 500 hours of community service. Accordingly, we find that the Commission's request for suspension of the respondent from the practice of law in this state upon notice of guilty finding should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Keri L. Kelley, is hereby *170suspended from the practice of law in this state, effective immediately, until further order of this Court or final determination of any resulting disciplinary proceedings.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or her attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ad-mis.Disc. R. 23(8)(d).
All Justices concur.